             Case 1:13-cv-01174-VSB Document 235 Filed 12/22/20 Page 1 of 2

                        U.S. COMMODITY FUTURES TRADING COMMISSION
                                          140 Broadway, 19th Floor
                                         New York, New York 10005
                                         Telephone: (646) 746-9700
                                         Facsimile: (646) 746-9940
                                               www.cftc.gov


 Division of
Enforcement
                                                            December 21, 2020

      Filed on ECF

      The Honorable Vernon S. Broderick
      United States District Court
      Southern District of New York                                               12/22/2020
      Thurgood Marshall United States Courthouse
      40 Foley Square, Room 415
      New York, NY 10007

  Re:       U.S. Commodity Futures Trading Commission v. William Byrnes, et al., 13 Civ. 1174 (VSB)

  Dear Judge Broderick:

           We are counsel for Plaintiff U.S. Commodity Futures Trading Commission (the “Commission”)
  in the above-referenced matter.

            We write to advise the Court that with the assistance of Magistrate Judge Sarah Netburn,
  Plaintiff’s Division of Enforcement (the “Division”) and Defendant Eibschutz were able to reach a
  proposed agreement to settle the remaining claim against Eibschutz which would resolve the litigation in
  its entirety. A proposed Consent Order will be submitted for Your Honor’s consideration upon receipt of
  Commission approval. 1

           The Commission is an independent federal regulatory agency charged with the responsibility for
  administering and enforcing the provisions of the Commodity Exchange Act, as amended, 7 U.S.C. §§ 1
  et seq., and the Regulations promulgated thereunder, 17 C.F.R. §§ 1 et seq. Although the Commission
  prosecutes actions through its Division of Enforcement, the Division itself does not possess independent
  settlement authority. Rather, the Division presents executed offers of settlement with its recommendation
  to the agency’s Commissioners for the Commission’s approval. See, e.g., 17 C.F.R. § 10.108.

           Accordingly, to avoid the unnecessary expenditure of Court and party resources and to give the
  Division time to present the proposed settlement to the Commission and obtain its approval, Plaintiff and
  Defendant Eibschutz jointly request that the Court stay the case and adjourn all pretrial deadlines. The
  parties propose to submit a status report on or before January 29, 2021, advising the Court with respect to
  the status of the Commission’s review and approval of the proposed settlement with the Defendant
  Eibschutz, and to request such further relief as may be appropriate.




  1
    On August 3, 2020, this Court approved a settlement between Plaintiff and Defendants Byrnes, Curtin
  and NYMEX, and entered the Consent Order for Permanent Injunction, Civil Monetary Penalty and
  Other Equitable Relief Against Defendants William Byrnes, Christopher Curtin, and the New York
  Mercantile Exchange, Inc. (“Prior Consent Order”) (Docket No. 227).
        Case 1:13-cv-01174-VSB Document 235 Filed 12/22/20 Page 2 of 2

The Honorable Vernon S. Broderick
December 21, 2020
Page 2
                                        Respectfully submitted,

                                        /s/ Patryk J. Chudy

                                        Patryk J. Chudy



cc:   Hon. Sarah Netburn (Netburn_NYSDChambers@nysd.uscourts.gov)
      All counsel (by ECF)
